UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-58 Name of Registrant: The George Putnam Fund of Boston Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President The George Putnam Fund of Boston One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : The George Putnam Fund of Boston 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375CU3 01/29/2009 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 WAIVER 1 Mgmt N/A TNA N/A 2 WAIVER 2 Mgmt N/A TNA N/A 3 WAIVER 3 Mgmt N/A TNA N/A ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375EH0 08/15/2008 Take No Action Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 I DIRECT THE TRUSTEE TO Mgmt N/A TNA N/A FULLY AND FOREVER WAIVE, ANY SERVICER EVENT DEFAULT AS DESCRIBED IN THE ACCOMPANYING NOTICE DATED JULY 18, 2008. 2 I DIRECT THE TRUSTEE TO Mgmt N/A TNA N/A TERMINATE THE SERVICER AS DESCRIBED IN THE ACCOMPANYING NOTICE DATED JULY 18, 2008. ACCREDITED MTG LN TR Ticker Security ID: Meeting Date Meeting Status CUSIP9 004375CU3 12/10/2008 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 SERVICER EVENT DEFAULT AS Mgmt N/A For N/A DESCRIBED IN THE ACCOMPANYING NOTICE DATED NOVEMBER 4, 2008, ASSUMING THAT A SERVICER EVENT OF DEFAULT HAS OCCURRED AND/OR THE POTENTIAL SERVICER EVENT OF DEFAULT OCCURS. Accredo Health, Incorporated Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Lillis Mgmt For For For 2 Elect Williams Roper Mgmt For For For 3 Elect David Stevens Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Executive Annual Incentive Plan Mgmt For For For Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 H0023R105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Atieh Mgmt For Against Against 2 Elect Mary Cirillo Mgmt For Against Against 3 Elect Bruce Crockett Mgmt For Against Against 4 Elect Thomas Neff Mgmt For Against Against 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Special Auditor Mgmt For For For 14 Reduction in Par Value Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP9 013817101 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kathryn Fuller Mgmt For For For 1.2 Elect Judith Gueron Mgmt For For For 1.3 Elect Patricia Russo Mgmt For For For 1.4 Elect Ernesto Zedillo Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Stock Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote Allstate Corp. Ticker Security ID: Meeting Date Meeting Status ALL CUSIP9 020002101 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect H. John Riley, Jr. Mgmt For For For 7 Elect Joshua Smith Mgmt For For For 8 Elect Judith Sprieser Mgmt For For For 9 Elect Mary Taylor Mgmt For For For 10 Elect Thomas Wilson Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Annual Executive Incentive Plan Mgmt For For For 13 2009 Equity Incentive Plan Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. GOZON 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. LONG 3 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 4 Ratification of Auditor Mgmt For For For 5 Amendment to the 2002 Mgmt For For For Management Stock Incentive Plan 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against REDEEM COMPANY'S POISON PILL. Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation AMR Corporation Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerard Arpey Mgmt For For For 1.2 Elect John Bachmann Mgmt For For For 1.3 Elect David Boren Mgmt For For For 1.4 Elect Armando Codina Mgmt For For For 1.5 Elect Rajat Gupta Mgmt For For For 1.6 Elect Alberto Ibarguen Mgmt For For For 1.7 Elect Ann McLaughlin Korologos Mgmt For Withhold Against 1.8 Elect Michael Miles Mgmt For For For 1.9 Elect Philip Purcell Mgmt For For For 1.10 Elect Ray Robinson Mgmt For For For 1.11 Elect Judith Rodin Mgmt For For For 1.12 Elect Matthew Rose Mgmt For For For 1.13 Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Long Term Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings Anthem, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lenox Baker, Jr. Mgmt For For For 2 Elect Susan Bayh Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Julie Hill Mgmt For For For 5 Elect Ramiro Peru Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendment to the 2006 Incentive Mgmt For For For Compensation Plan 8 Amendment to the Employee Stock Mgmt For For For Purchase Plan 9 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Eric Schmidt Mgmt For For For 1.8 Elect Jerome York Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Applied Materials, Inc. Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Aart de Geus Mgmt For For For 1.2 Elect Stephen Forrest Mgmt For For For 1.3 Elect Philip Gerdine Mgmt For For For 1.4 Elect Thomas Iannotti Mgmt For For For 1.5 Elect Alexander Karsner Mgmt For For For 1.6 Elect Charles Liu Mgmt For For For 1.7 Elect Gerhard Parker Mgmt For For For 1.8 Elect Dennis Powell Mgmt For For For 1.9 Elect Willem Roelandts Mgmt For For For 1.10 Elect James Rogers Mgmt For For For 1.11 Elect Michael Splinter Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Ratification of Auditor Mgmt For For For AT&T Corp. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 9 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 10 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 12 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 15 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 16 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 17 AMENDMENT TO INCREASE Mgmt For For For AUTHORIZED SHARES. 18 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 19 SPECIAL STOCKHOLDER ShrHoldr Against Against For MEETINGS. 20 CUMULATIVE VOTING. ShrHoldr Against Against For 21 BYLAW REQUIRING ShrHoldr Against Against For INDEPENDENT CHAIRMAN. 22 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION. 23 PENSION CREDIT POLICY. ShrHoldr Against Against For Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against to Allow a One-Time Stock Option Exchange 9 Ratification of Auditor Mgmt For For For Autoliv, Inc. Ticker Security ID: Meeting Date Meeting Status ALV CUSIP9 052800109 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Lorch Mgmt For Withhold Against 1.2 Elect James Ringler Mgmt For Withhold Against 1.3 Elect Kazuhiko Sakamoto Mgmt For Withhold Against 1.4 Elect Wolfgang Ziebart Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Amendment to the 1997 Stock Mgmt For For For Incentive Plan Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP9 053611109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CARDIS 2 ELECTION OF DIRECTOR: DAVID Mgmt For For For E.I. PYOTT 3 ELECTION OF DIRECTOR: DEAN Mgmt For For For A. SCARBOROUGH 4 ELECTION OF DIRECTOR: JULIA Mgmt For For For A. STEWART 5 Ratification of Auditor Mgmt For For For 6 APPROVAL OF THE SENIOR Mgmt For Against Against EXECUTIVE ANNUAL INCENTIVE PLAN Avnet, Inc. Ticker Security ID: Meeting Date Meeting Status AVT CUSIP9 053807103 11/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eleanor Baum Mgmt For For For 1.2 Elect J. Veronica Biggins Mgmt For For For 1.3 Elect Lawrence Clarkson Mgmt For For For 1.4 Elect Ehud Houminer Mgmt For For For 1.5 Elect Frank Noonan Mgmt For For For 1.6 Elect Ray Robinson Mgmt For Withhold Against 1.7 Elect William Sullivan Mgmt For For For 1.8 Elect Gary Tooker Mgmt For For For 1.9 Elect Roy Vallee Mgmt For For For 2 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: Mgmt For For For VIRGIS W. COLBERT 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 5 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 6 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 14 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. ROSSOTTI 15 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 16 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 18 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 19 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 20 AN ADVISORY (NON-BINDING) Mgmt For For For VOTE APPROVING EXECUTIVE COMPENSATION 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF GOVERNMENT EMPLOYMENT 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL STOCKHOLDER MEETINGS 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 26 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For PREDATORY CREDIT CARD LENDING PRACTICES 27 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF PRINCIPLES FOR HEALTH CARE REFORM 28 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For LIMITS ON EXEC COMP Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Bank Of New York Mellon Corp. Ticker Security ID: Meeting Date Meeting Status BK CUSIP9 064058100 04/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ruth Bruch Mgmt For For For 1.2 Elect Nicholas Donofrio Mgmt For For For 1.3 Elect Gerald Hassell Mgmt For For For 1.4 Elect Edmund Kelly Mgmt For For For 1.5 Elect Robert Kelly Mgmt For For For 1.6 Elect Richard Kogan Mgmt For For For 1.7 Elect Michael Kowalski Mgmt For For For 1.8 Elect John Luke, Jr. Mgmt For For For 1.9 Elect Robert Mehrabian Mgmt For For For 1.10 Elect Mark Nordenberg Mgmt For For For 1.11 Elect Catherine Rein Mgmt For For For 1.12 Elect William Richardson Mgmt For For For 1.13 Elect Samuel Scott III Mgmt For For For 1.14 Elect John Surma Mgmt For For For 1.15 Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For WITH RESPECT TO CUMULATIVE VOTING. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Boomer Mgmt For For For 2 Elect James Gavin III Mgmt For For For 3 Elect Peter Hellman Mgmt For For For 4 Elect K.J. Storm Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Testing BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP9 054937107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Allison, IV Mgmt For For For 1.2 Elect Jennifer Banner Mgmt For For For 1.3 Elect Anna Cablik Mgmt For For For 1.4 Elect Nelle Chilton Mgmt For For For 1.5 Elect Ronald Deal Mgmt For For For 1.6 Elect Tom Efird Mgmt For For For 1.7 Elect Barry Fitzpatrick Mgmt For For For 1.8 Elect L. Vincent Hackley Mgmt For For For 1.9 Elect Jane Helm Mgmt For For For 1.10 Elect John Howe, III Mgmt For For For 1.11 Elect Kelly King Mgmt For For For 1.12 Elect James Maynard Mgmt For For For 1.13 Elect Albert McCauley Mgmt For For For 1.14 Elect J. Holmes Morrison Mgmt For For For 1.15 Elect Nido Qubein Mgmt For For For 1.16 Elect Thomas Thompson Mgmt For For For 1.17 Elect Stephen Williams Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors BMC Software, Inc. Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 07/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect B.Garland Cupp Mgmt For For For 1.2 Elect Robert Beauchamp Mgmt For For For 1.3 Elect Jon Barfield Mgmt For For For 1.4 Elect Gary Bloom Mgmt For For For 1.5 Elect Meldon Gafner Mgmt For For For 1.6 Elect P. Thomas Jenkins Mgmt For For For 1.7 Elect Louis Lavigne, Jr. Mgmt For For For 1.8 Elect Kathleen O'Neil Mgmt For For For 1.9 Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 10 AMENDMENT TO THE BOEING Mgmt For For For COMPANY 2003 INCENTIVE STOCK PLAN. 11 Ratification of Auditor Mgmt For Against Against 12 ADOPT CUMULATIVE VOTING. ShrHoldr Against Against For 13 REQUIRE ADVISORY VOTE ON ShrHoldr Against Against For NAMED EXECUTIVE OFFICER COMPENSATION. 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES. 15 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR. 17 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS. 18 REQUIRE DISCLOSURE OF ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Togo West Mgmt For For For 11 Elect R. Sanders Williams Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executive Compensation 14 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Burlington Northern Santa Fe Corporation Ticker Security ID: Meeting Date Meeting Status BNI CUSIP9 12189T104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.L. Mgmt For For For BOECKMANN 2 ELECTION OF DIRECTOR: D.G. Mgmt For For For COOK 3 ELECTION OF DIRECTOR: V.S. Mgmt For For For MARTINEZ 4 ELECTION OF DIRECTOR: M.F. Mgmt For For For RACICOT 5 ELECTION OF DIRECTOR: R.S. Mgmt For For For ROBERTS 6 ELECTION OF DIRECTOR: M.K. Mgmt For For For ROSE 7 ELECTION OF DIRECTOR: M.J. Mgmt For For For SHAPIRO 8 ELECTION OF DIRECTOR: J.C. Mgmt For For For WATTS, JR. 9 ELECTION OF DIRECTOR: R.H. Mgmt For For For WEST 10 ELECTION OF DIRECTOR: J.S. Mgmt For For For WHISLER 11 ELECTION OF DIRECTOR: E.E. Mgmt For For For WHITACRE, JR. 12 Ratification of Auditor Mgmt For For For 13 PROPOSAL REGARDING SAY ON ShrHoldr Against Against For EXECUTIVE PAY. 14 PROPOSAL REGARDING ShrHoldr Against Against For SPECIAL SHAREOWNER MEETINGS. 15 PROPOSAL REGARDING ShrHoldr Against Against For REPORT ON POLITICAL CONTRIBUTIONS. Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Dickenson Mgmt For Withhold Against 1.2 Elect David Goode Mgmt For Withhold Against 1.3 Elect James Owens Mgmt For Withhold Against 1.4 Elect Charles Powell Mgmt For Withhold Against 1.5 Elect Joshua Smith Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Foreign Military Sales 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 8 Shareholder Proposal Regarding ShrHoldr Against For Against Independent Chairman 9 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Lobbying Priorities CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Stock Pursuant to Mgmt For For For Merger 2 Article Amendment Regarding Votes Mgmt For For For Per Share 3 Increase in Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ZOE Mgmt For For For BAIRD 2 ELECTION OF DIRECTOR: Mgmt For For For SHEILA P. BURKE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 4 ELECTION OF DIRECTOR: JOEL Mgmt For For For J. COHEN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FINNEGAN 6 ELECTION OF DIRECTOR: KLAUS Mgmt For For For J. MANGOLD 7 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 8 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE M. SMALL 9 ELECTION OF DIRECTOR: JESS Mgmt For For For SODERBERG 10 ELECTION OF DIRECTOR: Mgmt For For For DANIEL E. SOMERS 11 ELECTION OF DIRECTOR: Mgmt For For For KAREN HASTIE WILLIAMS 12 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. ZIMMERMAN 13 ELECTION OF DIRECTOR: Mgmt For For For ALFRED W. ZOLLAR 14 Long-Term Incentive Plan (2009) Mgmt For For For 15 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Clear Channel Communications, Inc. Ticker Security ID: Meeting Date Meeting Status CCU CUSIP9 184502102 07/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Transact Other Business Mgmt For Against Against Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR 12 Ratification of Auditor Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2002 Restricted Mgmt For For For Stock Plan 5 Amendment to the 2003 Stock Mgmt For For For Option Plan 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executives Earning in Excess of $500,000 7 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffin) Arrangements 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 9 Shareholder Proposal Regarding a ShrHoldr Against Against For Recapitalization Plan Computer Sciences Corp. Ticker Security ID: Meeting Date Meeting Status CSC CUSIP9 205363104 08/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Irving Bailey, II Mgmt For For For 1.2 Elect David Barram Mgmt For For For 1.3 Elect Stephen Baum Mgmt For For For 1.4 Elect Rodney Chase Mgmt For For For 1.5 Elect Judith Haberkorn Mgmt For For For 1.6 Elect Michael Laphen Mgmt For For For 1.7 Elect F. Warren McFarlan Mgmt For For For 1.8 Elect Chong Sup Park Mgmt For For For 1.9 Elect Thomas Patrick Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Harald Norvik Mgmt For For For 9 Elect William Reilly Mgmt For For For 10 Elect Bobby Shackouls Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 2009 Omnibus Stock and Mgmt For For For Performance Incentive Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 19 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 20 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Oil Sands Operations 21 Shareholder Proposal Regarding ShrHoldr Against Against For Director Qualifications Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 APPROVE AMENDED AND Mgmt For For For RESTATED 2 INCENTIVE PLAN 13 Ratification of Auditor Mgmt For For For Covidien, Ltd. Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 05/28/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reorganization of the Company Mgmt For For For From Bermuda to Ireland 2 Creation of Distributable Reserves Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) D.R. Horton, Inc. Ticker Security ID: Meeting Date Meeting Status DHI CUSIP9 23331A109 01/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Horton Mgmt For For For 1.2 Elect Bradley Anderson Mgmt For For For 1.3 Elect Michael Buchanan Mgmt For For For 1.4 Elect Michael Hewatt Mgmt For For For 1.5 Elect Bob Scott Mgmt For For For 1.6 Elect Donald Tomnitz Mgmt For For For 1.7 Elect Bill Wheat Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Amending Equal Employment Opportunity Policy 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard for Election of Directors 4 TO CONDUCT OTHER BUSINESS Mgmt For Against Against PROPERLY BROUGHT BEFORE THE MEETING. Darden Restaurants, Inc. Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Leonard Berry Mgmt For For For 1.2 Elect Odie Donald Mgmt For For For 1.3 Elect David Hughes Mgmt For For For 1.4 Elect Charles Ledsinger, Jr. Mgmt For For For 1.5 Elect William Lewis, Jr. Mgmt For For For 1.6 Elect Connie Mack, III Mgmt For For For 1.7 Elect Andrew Madsen Mgmt For For For 1.8 Elect Clarence Otis Jr. Mgmt For For For 1.9 Elect Michael Rose Mgmt For For For 1.10 Elect Maria Sastre Mgmt For For For 1.11 Elect Jack Smith Mgmt For For For 2 TO APPROVE THE AMENDED Mgmt For Against Against DARDEN RESTAURANTS, INC. 2 3 Ratification of Auditor Mgmt For For For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: VANCE Mgmt For For For D. COFFMAN 3 ELECTION OF DIRECTOR: Mgmt For For For CLAYTON M. JONES 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. PATRICK 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL #1 - ShrHoldr For For For ANNUAL ELECTION OF DIRECTORS 7 STOCKHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION 8 STOCKHOLDER PROPOSAL #3 - ShrHoldr Against Against For SEPARATION OF CEO AND CHAIRMAN RESPONSIBILITIES Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donald Carty Mgmt For For For 1.2 Elect Michael Dell Mgmt For For For 1.3 Elect William Gray, III Mgmt For For For 1.4 Elect Sallie Krawcheck Mgmt For For For 1.5 Elect Alan Lafley Mgmt For For For 1.6 Elect Judy Lewent Mgmt For For For 1.7 Elect Thomas Luce, III Mgmt For For For 1.8 Elect Klaus Luft Mgmt For For For 1.9 Elect Alex Mandl Mgmt For For For 1.10 Elect Michael Miles Mgmt For For For 1.11 Elect Sam Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For Against Against AUDITOR 3 APPROVAL OF EXECUTIVE Mgmt For For For ANNUAL INCENTIVE BONUS PLAN 4 REIMBURSEMENT OF PROXY ShrHoldr Against Against For EXPENSES 5 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION Devon Energy Corporation Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Howard Mgmt For For For 1.2 Elect Michael Kanovsky Mgmt For For For 1.3 Elect J. Todd Mitchell Mgmt For For For 1.4 Elect J. Larry Nichols Mgmt For For For 2 Elect Robert Mosbacher, Jr. Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 2009 Long-Term Incentive Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Digital Realty Trust, Inc Ticker Security ID: Meeting Date Meeting Status DLR CUSIP9 253868103 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Magnuson Mgmt For For For 1.2 Elect Michael Foust Mgmt For For For 1.3 Elect Laurence Chapman Mgmt For For For 1.4 Elect Kathleen Earley Mgmt For For For 1.5 Elect Ruann Ernst Mgmt For For For 1.6 Elect Dennis Singleton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dominion Resources, Inc. Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Brown Mgmt For Against Against 2 Elect George Davidson, Jr. Mgmt For For For 3 Elect Thomas Farrell, II Mgmt For For For 4 Elect John Harris Mgmt For For For 5 Elect Robert Jepson, Jr. Mgmt For For For 6 Elect Mark Kington Mgmt For For For 7 Elect Benjamin Lambert, III Mgmt For For For 8 Elect Margeret McKenna Mgmt For For For 9 Elect Frank Royal Mgmt For For For 10 Elect David Wollard Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2005 Incentive Mgmt For For For Compensation Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Fossil Fuel Reduction 14 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of SERP Benefits Dow Chemical Co. Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect Geoffery Merszei Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHoldr Against Against For Say on Executive Pay 18 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Remediation in the Midland Area DTE Energy Company Ticker Security ID: Meeting Date Meeting Status DTE CUSIP9 233331107 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerard Anderson Mgmt For For For 1.2 Elect John Lobbia Mgmt For For For 1.3 Elect Eugene Miller Mgmt For For For 1.4 Elect Mark Murray Mgmt For For For 1.5 Elect Charles Pryor, Jr. Mgmt For For For 1.6 Elect Ruth Shaw Mgmt For For For 2 INDEPENDENT REGISTERED Mgmt For For For PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS 4 SHAREHOLDER PROPOSAL ShrHoldr For For For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE Duke Energy Corporation Ticker Security ID: Meeting Date Meeting Status DUK CUSIP9 26441C105 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Barnet, III Mgmt For For For 1.2 Elect G. Alex Bernhardt, Sr. Mgmt For For For 1.3 Elect Michael Browning Mgmt For For For 1.4 Elect Daniel DiMicco Mgmt For For For 1.5 Elect Ann Maynard Gray Mgmt For For For 1.6 Elect James Hance, Jr. Mgmt For For For 1.7 Elect James Rhodes Mgmt For For For 1.8 Elect James Rogers Mgmt For For For 1.9 Elect Philip Sharp Mgmt For For For 1.10 Elect Dudley Taft Mgmt For For For 2 Ratification of Auditor Mgmt For For For E.I. DuPont de Nemours & Co. Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL W. BODMAN 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. BROWN 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. BROWN 4 ELECTION OF DIRECTOR: Mgmt For For For BERTRAND P. COLLOMB 5 ELECTION OF DIRECTOR: Mgmt For For For CURTIS J. CRAWFORD 6 ELECTION OF DIRECTOR: Mgmt For For For ALEXANDER M. CUTLER 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DILLON 8 ELECTION OF DIRECTOR: Mgmt For For For ELEUTHERE I. DU PONT 9 ELECTION OF DIRECTOR: Mgmt For For For MARILLYN A. HEWSON 10 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. HOLLIDAY, JR. 11 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 12 ELECTION OF DIRECTOR: ELLEN Mgmt For For For J. KULLMAN 13 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM K. REILLY 14 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 ON SHAREHOLDER SAY ON ShrHoldr Against Against For EXECUTIVE PAY Eaton Corporation Ticker Security ID: Meeting Date Meeting Status ETN CUSIP9 278058102 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ALEXANDER M. CUTLER 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR E. JOHNSON 3 ELECTION OF DIRECTOR: Mgmt For For For DEBORAH L. MCCOY 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. TOOKER 5 APPROVE THE PROPOSED 2009 Mgmt For For For STOCK PLAN 6 RATIFY THE APPOINTMENT OF Mgmt For For For ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2009 eBay Inc. Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARC Mgmt For For For L. ANDREESSEN 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. FORD, JR. 3 ELECTION OF DIRECTOR: DAWN Mgmt For For For G. LEPORE 4 ELECTION OF DIRECTOR: Mgmt For For For PIERRE M. OMIDYAR 5 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. SCHLOSBERG, III 6 One-time Stock Option Exchange Mgmt For Against Against Program 7 Amendment to the 2008 Equity Mgmt For For For Incentive Award Plan 8 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Feldstein Mgmt For Withhold Against 1.2 Elect J. Erik Fyrwald Mgmt For Withhold Against 1.3 Elect Ellen Marram Mgmt For Withhold Against 1.4 Elect Douglas Oberhelman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Amendment to the Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Eliminating Supermajority Provisions 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 01/27/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect John Egan Mgmt For For For 6 Elect W. Paul Fitzgerald Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 1989 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to Shareholders' Right Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Energen Corporation Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Judy Merritt, PhD Mgmt For For For 1.2 Elect Stephen Snider Mgmt For For For 1.3 Elect Gary Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP9 29266R108 01/26/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Bill Armstrong Mgmt For For For 1.2 Elect J. Patrick Mulcahy Mgmt For For For 1.3 Elect Pamela Nicholson Mgmt For For For 2 PROPOSAL TO APPROVE 2009 Mgmt For For For INCENTIVE STOCK PLAN AND PERFORMANCE CRITERIA. Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. ALCORN 2 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. CRISP 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For C. DAY 4 ELECTION OF DIRECTOR: MARK Mgmt For For For G. PAPA 5 ELECTION OF DIRECTOR: H. Mgmt For For For LEIGHTON STEWARD 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. TEXTOR 7 ELECTION OF DIRECTOR: Mgmt For For For FRANK G. WISNER 8 Ratification of Auditor Mgmt For For For Equity Residential Ticker Security ID: Meeting Date Meeting Status EQR CUSIP9 29476L107 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Alexander Mgmt For For For 1.2 Elect Charles Atwood Mgmt For For For 1.3 Elect Boone Knox Mgmt For For For 1.4 Elect John Neal Mgmt For For For 1.5 Elect David Neithercut Mgmt For For For 1.6 Elect Sheli Rosenberg Mgmt For For For 1.7 Elect Gerald Spector Mgmt For For For 1.8 Elect B. Joseph White Mgmt For For For 1.9 Elect Samuel Zell Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Trustees Everest Re Group Ltd Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Martin Abrahams Mgmt For For For 1.2 Elect John Dunne Mgmt For For For 1.3 Elect John Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Non-Employee Director Stock Mgmt For For For Option and Restricted Stock Plan Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy Firstenergy Corp. Ticker Security ID: Meeting Date Meeting Status FE CUSIP9 337932107 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Addison Mgmt For Withhold Against 1.2 Elect Anthony Alexander Mgmt For Withhold Against 1.3 Elect Michael Anderson Mgmt For Withhold Against 1.4 Elect Carol Cartwright Mgmt For Withhold Against 1.5 Elect William Cottle Mgmt For Withhold Against 1.6 Elect Robert Heisler, Jr. Mgmt For Withhold Against 1.7 Elect Ernest Novak, Jr. Mgmt For Withhold Against 1.8 Elect Catherine Rein Mgmt For Withhold Against 1.9 Elect George Smart Mgmt For Withhold Against 1.10 Elect Wes Taylor Mgmt For Withhold Against 1.11 Elect Jesse Williams, Sr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 4 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Proponent Engagement Process 6 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors FPL Group, Inc. Ticker Security ID: Meeting Date Meeting Status FPL CUSIP9 302571104 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sherry Barrat Mgmt For For For 1.2 Elect Robert Beall, II Mgmt For For For 1.3 Elect J. Hyatt Brown Mgmt For For For 1.4 Elect James Camaren Mgmt For For For 1.5 Elect J. Brian Ferguson Mgmt For For For 1.6 Elect Lewis Hay III Mgmt For For For 1.7 Elect Toni Jennings Mgmt For For For 1.8 Elect Oliver Kingsley, Jr. Mgmt For For For 1.9 Elect Rudy Schupp Mgmt For For For 1.10 Elect Michael Thaman Mgmt For For For 1.11 Elect Hansel Tookes, II Mgmt For For For 1.12 Elect Paul Tregurtha Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long Term Mgmt For For For Incentive Plan Gap Inc. Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Bellamy Mgmt For For For 1.2 Elect Domenico De Sole Mgmt For For For 1.3 Elect Donald Fisher Mgmt For For For 1.4 Elect Robert Fisher Mgmt For For For 1.5 Elect Bob Martin Mgmt For For For 1.6 Elect Jorge Montoya Mgmt For For For 1.7 Elect Glenn Murphy Mgmt For For For 1.8 Elect James Schneider Mgmt For For For 1.9 Elect Mayo Shattuck III Mgmt For For For 1.10 Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 5 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 6 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 7 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against G. (A.G.) LAFLEY 8 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 10 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 12 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 13 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 14 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 15 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 16 RATIFICATION OF KPMG Mgmt For For For 17 CUMULATIVE VOTING ShrHoldr Against Against For 18 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 19 INDEPENDENT STUDY ShrHoldr Against Against For REGARDING BREAKING UP GE 20 DIVIDEND POLICY ShrHoldr Against Against For 21 SHAREHOLDER VOTE ON ShrHoldr Against Against For GOLDEN PARACHUTES General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against BRADBURY H. ANDERSON 2 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 5 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 6 ELECTION OF DIRECTOR: HEIDI Mgmt For For For G. MILLER 7 ELECTION OF DIRECTOR: HILDA Mgmt For For For OCHOA-BRILLEMBOURG 8 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 9 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For E. QUAM 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For Genuine Parts Company Ticker Security ID: Meeting Date Meeting Status GPC CUSIP9 372460105 04/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mary Bullock Mgmt For For For 1.2 Elect Jean Douville Mgmt For For For 1.3 Elect Thomas Gallagher Mgmt For For For 1.4 Elect George Guynn Mgmt For For For 1.5 Elect John Johns Mgmt For For For 1.6 Elect Michael Johns Mgmt For For For 1.7 Elect J. Hicks Lanier Mgmt For For For 1.8 Elect Wendy Needham Mgmt For For For 1.9 Elect Jerry Nix Mgmt For For For 1.10 Elect Larry Prince Mgmt For For For 1.11 Elect Gary Rollins Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION H.J. Heinz Company Ticker Security ID: Meeting Date Meeting Status HNZ CUSIP9 423074103 08/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.R. Mgmt For For For JOHNSON 2 ELECTION OF DIRECTOR: C.E. Mgmt For For For BUNCH 3 ELECTION OF DIRECTOR: L.S. Mgmt For For For COLEMAN, JR. 4 ELECTION OF DIRECTOR: J.G. Mgmt For For For DROSDICK 5 ELECTION OF DIRECTOR: E.E. Mgmt For Against Against HOLIDAY 6 ELECTION OF DIRECTOR: C. Mgmt For For For KENDLE 7 ELECTION OF DIRECTOR: D.R. O Mgmt For For For HARE 8 ELECTION OF DIRECTOR: N. Mgmt For For For PELTZ 9 ELECTION OF DIRECTOR: D.H. Mgmt For For For REILLEY 10 ELECTION OF DIRECTOR: L.C. Mgmt For For For SWANN 11 ELECTION OF DIRECTOR: T.J. Mgmt For For For USHER 12 ELECTION OF DIRECTOR: M.F. Mgmt For For For WEINSTEIN 13 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. 14 Elimination of the Supermajority Mgmt For For For Requirement Regarding Provisions Relating to Limitation of Director Liability and Director and Officer Indemnification 15 Elimination of the Supermajority Mgmt For For For Requirement Regarding Certain Business Combinations Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L. T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S. M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R. L. Mgmt For For For GUPTA 4 ELECTION OF DIRECTOR: J. H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M. V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J. Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J. R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R. L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L. S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G. K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Home Depot Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect David Batchelder Mgmt For For For 3 Elect Francis Blake Mgmt For For For 4 Elect Ari Bousbib Mgmt For For For 5 Elect Gregory Brenneman Mgmt For For For 6 Elect Albert Carey Mgmt For For For 7 Elect Armando Codina Mgmt For For For 8 Elect Bonnie Hill Mgmt For For For 9 Elect Karen Katen Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Employment Diversity Report 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against Against For Energy Usage Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE PAZ 8 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 CUMULATIVE VOTING ShrHoldr Against Against For 13 PRINCIPLES FOR HEALTH CARE ShrHoldr Against Against For REFORM 14 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 15 TAX GROSS-UP PAYMENTS ShrHoldr Against For Against 16 SPECIAL SHAREOWNER ShrHoldr Against Against For MEETINGS Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Begley Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Roger Hale Mgmt For For For 1.4 Elect John Staley Mgmt For For For 1.5 Elect Heino von Prondzynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Stock Incentive Plan Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Frank Yeary Mgmt For For For 11 Elect David Yoffie Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 14 Stock Option Exchange Program Mgmt For Against Against 15 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 16 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Human Right to Water International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION J.C. Penney Company, Inc. Ticker Security ID: Meeting Date Meeting Status JCP CUSIP9 708160106 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Colleen Barrett Mgmt For For For 2 Elect M. Anthony Burns Mgmt For For For 3 Elect Maxine Clark Mgmt For For For 4 Elect Thomas Engibous Mgmt For For For 5 Elect Kent Foster Mgmt For For For 6 Elect Ken Hicks Mgmt For For For 7 Elect Burl Osborne Mgmt For For For 8 Elect Leonard Roberts Mgmt For For For 9 Elect Javier Teruel Mgmt For For For 10 Elect R. Gerald Turner Mgmt For For For 11 Elect Myron Ullman, III Mgmt For For For 12 Elect Mary Beth West Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Long-Term Incentive Plan Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Principles for Health Care Reform J.M. Smucker Co. Ticker Security ID: Meeting Date Meeting Status SJMB CUSIP9 832696405 08/21/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vincent Byrd Mgmt For TNA N/A 1.2 Elect R. Douglas Cowan Mgmt For TNA N/A 1.3 Elect Elizabeth Long Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 14 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 15 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 18 Shareholder Proposal Regarding ShrHoldr Against Against For Key Executive Performance Plan ("KEPP") 19 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 20 Shareholder Proposal Regarding ShrHoldr Against Against For Carbon Principles Report Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against R. ALM 2 ELECTION OF DIRECTOR: Mgmt For Against Against DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against F. BERGSTROM 4 ELECTION OF DIRECTOR: Mgmt For Against Against ABELARDO E. BRU 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT W. DECHERD 6 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. FALK 7 ELECTION OF DIRECTOR: MAE Mgmt For Against Against C. JEMISON, M.D. 8 ELECTION OF DIRECTOR: IAN C. Mgmt For Against Against READ 9 ELECTION OF DIRECTOR: G. Mgmt For Against Against CRAIG SULLIVAN 10 RATIFICATION OF AUDITORS Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 REAPPROVAL OF Mgmt For Abstain Against PERFORMANCE GOALS UNDER THE 2001 EQUITY PARTICIPATION PLAN 13 STOCKHOLDER PROPOSAL ShrHoldr Against Abstain Against REGARDING CUMULATIVE VOTING Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajay Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect John Pope Mgmt For For For 7 Elect Fedric Reynolds Mgmt For For For 8 Elect Irene Rosenfeld Mgmt For For For 9 Elect Deborah Wright Mgmt For For For 10 Elect Frank Zarb Mgmt For For For 11 Amendment to the 2005 Mgmt For For For Performance Incentive Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings Kroger Co. Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reuben Anderson Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect David Dillon Mgmt For For For 4 Elect Susan Kropf Mgmt For For For 5 Elect John LaMacchia Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Don McGeorge Mgmt For For For 8 Elect W. Rodney McMullen Mgmt For For For 9 Elect Jorge Montoya Mgmt For For For 10 Elect Clyde Moore Mgmt For For For 11 Elect Susan Phillips Mgmt For For For 12 Elect Steven Rogel Mgmt For For For 13 Elect James Runde Mgmt For For For 14 Elect Ronald Sargent Mgmt For For For 15 Elect Bobby Shackouls Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Cage Free Eggs 18 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E.C. Mgmt For For For PETE ALDRIDGE JR. 2 ELECTION OF DIRECTOR: Mgmt For For For NOLAN D. ARCHIBALD 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. BURRITT 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For O. ELLIS JR. 5 ELECTION OF DIRECTOR: Mgmt For For For GWENDOLYN S. KING 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. LOY 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS H. MCCORKINDALE 8 ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH W. RALSTON 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK SAVAGE 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. SCHNEIDER 11 ELECTION OF DIRECTOR: ANNE Mgmt For For For STEVENS 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. UKROPINA 14 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 15 Elimination of Supermajority Mgmt For For For Requirement 16 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON SPACE-BASED WEAPONS PROGRAM 17 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For POLICY ON PAYMENTS TO EXECUTIVES AFTER DEATH 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Peter Browning Mgmt For For For 1.2 Elect Marshall Larsen Mgmt For For For 1.3 Elect Stephen Page Mgmt For For For 1.4 Elect O. Temple Sloan, Jr. Mgmt For For For 2 Amendment to the 2006 Long Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Amendment to the Articles of Mgmt For For For Incorporation to Eliminate All Remaining Supermajority Requirements 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Principles of Health Care Reform 7 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE P. CAZALOT, JR. 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. DABERKO 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM L. DAVIS 6 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 7 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E.J. PHELPS 10 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 11 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Marriott International, Inc. Ticker Security ID: Meeting Date Meeting Status MAR CUSIP9 571903202 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J.W. Marriott, Jr. Mgmt For For For 2 Elect John Marriott III Mgmt For For For 3 Elect Mary Bush Mgmt For Against Against 4 Elect Lawrence Kellner Mgmt For For For 5 Elect Debra Lee Mgmt For For For 6 Elect George Munoz Mgmt For For For 7 Elect Harry Pearce Mgmt For For For 8 Elect Steven Reinemund Mgmt For For For 9 Elect W. Mitt Romney Mgmt For For For 10 Elect William Shaw Mgmt For For For 11 Elect Lawrence Small Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the Stock and Cash Mgmt For For For Incentive Plan McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ANDY Mgmt For For For D. BRYANT 2 ELECTION OF DIRECTOR: Mgmt For For For WAYNE A. BUDD 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 4 ELECTION OF DIRECTOR: ALTON Mgmt For For For F. IRBY III 5 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 6 ELECTION OF DIRECTOR: MARIE Mgmt For For For L. KNOWLES 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. LAWRENCE, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. MUELLER 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For V. NAPIER 10 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 11 Ratification of Auditor Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Merrill Lynch & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Misc. Article Amendments Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: ROY J. Mgmt For For For BOSTOCK 2 ELECTION OF DIRECTOR: Mgmt For For For ERSKINE B. BOWLES 3 ELECTION OF DIRECTOR: Mgmt For For For HOWARD J. DAVIES 4 ELECTION OF DIRECTOR: Mgmt For For For NOBUYUKI HIRANO 5 ELECTION OF DIRECTOR: C. Mgmt For For For ROBERT KIDDER 6 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. MACK 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HUTHAM S. OLAYAN 10 ELECTION OF DIRECTOR: Mgmt For For For CHARLES E. PHILLIPS, JR. 11 ELECTION OF DIRECTOR: O. Mgmt For For For GRIFFITH SEXTON 12 ELECTION OF DIRECTOR: LAURA Mgmt For For For D. TYSON 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 Advisory Vote on Executive Mgmt For For For Compensation 15 TO AMEND THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREOWNER MEETINGS 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INDEPENDENT CHAIR National City Corporation Ticker Security ID: Meeting Date Meeting Status NCC CUSIP9 635405103 09/15/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Issuance of Common Stock Mgmt For For For Pursuant to Equity Investment Transactions National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan Newell Rubbermaid, Inc. Ticker Security ID: Meeting Date Meeting Status NWL CUSIP9 651229106 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Clarke Mgmt For For For 2 Elect Domenico De Sole Mgmt For For For 3 Elect Elizabeth Cuthbert-Millett Mgmt For For For 4 Elect Steven Strobel Mgmt For For For 5 Ratification of Auditor Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 G65422100 03/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 H5833N103 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Par Value; Capital Mgmt For For For Repayment 2.1 Elect Julie Edwards Mgmt For For For 2.2 Elect Marc Leland Mgmt For For For 2.3 Elect David Williams Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Amendment Regarding Mgmt For For For Supermajority Voting Nokia Corp Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ADOPTION OF THE ANNUAL Mgmt For For For ACCOUNTS. 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. 5 RESOLUTION ON THE NUMBER Mgmt For For For OF MEMBERS OF THE BOARD OF DIRECTORS. 6.1 Elect Georg Ehrnrooth Mgmt For For For 6.2 Elect Lalita Gupte Mgmt For For For 6.3 Elect Bengt Holmström Mgmt For For For 6.4 Elect Henning Kagermann Mgmt For For For 6.5 Elect Olli-Pekka Kallasvuo Mgmt For For For 6.6 Elect Per Karlsson Mgmt For For For 6.7 Elect Jorma Ollila Mgmt For For For 6.8 Elect Marjorie Scardino Mgmt For For For 6.9 Elect Risto Siilasmaa Mgmt For For For 6.10 Elect Keijo Suila Mgmt For For For 6.11 Elect Isabel Marey-Semper Mgmt For For For 7 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE AUDITOR. 8 ELECTION OF AUDITOR. Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Transaction of Other Business Mgmt Abstain Against Against Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lewis Coleman Mgmt For Against Against 2 Elect Thomas Fargo Mgmt For Against Against 3 Elect Victor Fazio Mgmt For Against Against 4 Elect Donald Felsinger Mgmt For Against Against 5 Elect Stephen Frank Mgmt For Against Against 6 Elect Bruce Gordon Mgmt For Against Against 7 Elect Madeleine Kleiner Mgmt For Against Against 8 Elect Karl Krapek Mgmt For Against Against 9 Elect Richard Myers Mgmt For Against Against 10 Elect Aulana Peters Mgmt For Against Against 11 Elect Kevin Sharer Mgmt For Against Against 12 Elect Ronald Sugar Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding a ShrHoldr Against Against For Report on Space Based Weapons 15 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 16 Shareholder Proposal Regarding ShrHoldr Against For Against Right to Call Special Meetings Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clayton Daley, Jr. Mgmt For For For 1.2 Elect Harvey Gantt Mgmt For For For 1.3 Elect Bernard Kasriel Mgmt For For For 1.4 Elect Christopher Kearney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Human Rights 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Parker-Hannifin Corporation Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Kassling Mgmt For For For 1.2 Elect Joseph Scaminace Mgmt For For For 1.3 Elect Wolfgang Schmitt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2009 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2008 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Abstain Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES 7 Directors' Fees Mgmt For Against Against Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. PG&E Corporation Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Andrews Mgmt For For For 2 Elect C. Lee Cox Mgmt For For For 3 Elect Peter Darbee Mgmt For For For 4 Elect Maryellen Herringer Mgmt For For For 5 Elect Roger Kimmel Mgmt For For For 6 Elect Richard Meserve Mgmt For For For 7 Elect Forrest Miller Mgmt For For For 8 Elect Barbara Rambo Mgmt For For For 9 Elect Barry Williams Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation in North Dakota Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP9 693475105 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For For For BERNDT 2 ELECTION OF DIRECTOR: MR. Mgmt For For For BUNCH 3 ELECTION OF DIRECTOR: MR. Mgmt For For For CHELLGREN 4 ELECTION OF DIRECTOR: MR. Mgmt For For For CLAY 5 ELECTION OF DIRECTOR: MS. Mgmt For For For JAMES 6 ELECTION OF DIRECTOR: MR. Mgmt For For For KELSON 7 ELECTION OF DIRECTOR: MR. Mgmt For For For LINDSAY 8 ELECTION OF DIRECTOR: MR. Mgmt For For For MASSARO 9 ELECTION OF DIRECTOR: MS. Mgmt For For For PEPPER 10 ELECTION OF DIRECTOR: MR. Mgmt For For For ROHR 11 ELECTION OF DIRECTOR: MR. Mgmt For For For SHEPARD 12 ELECTION OF DIRECTOR: MS. Mgmt For For For STEFFES 13 ELECTION OF DIRECTOR: MR. Mgmt For For For STRIGL 14 ELECTION OF DIRECTOR: MR. Mgmt For For For THIEKE 15 ELECTION OF DIRECTOR: MR. Mgmt For For For USHER 16 ELECTION OF DIRECTOR: MR. Mgmt For For For WALLS 17 ELECTION OF DIRECTOR: MR. Mgmt For For For WEHMEIER 18 Employee Stock Purchase Plan Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 APPROVAL OF AN ADVISORY Mgmt For For For VOTE ON EXECUTIVE COMPENSATION. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNCFP CUSIP9 693475105 12/23/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Potash Corp of Saskatchewan Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Burley Mgmt For For For 1.2 Elect William Doyle Mgmt For For For 1.3 Elect John Estey Mgmt For For For 1.4 Elect Charles Hoffman Mgmt For For For 1.5 Elect Dallas Howe Mgmt For For For 1.6 Elect Alice Laberge Mgmt For For For 1.7 Elect Keith Martell Mgmt For For For 1.8 Elect Jeffrey McCaig Mgmt For For For 1.9 Elect Mary Mogford Mgmt For For For 1.10 Elect Paul Schoenhals Mgmt For For For 1.11 Elect E. Robert Stromberg Mgmt For For For 1.12 Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2009 Performance Option Plan Mgmt For For For 4 Shareholder Proposal Regarding Mgmt Against Against For Advisory Vote on Executive Compensation (Say on Pay) PPG Industries, Inc. Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Bunch Mgmt For For For 1.2 Elect Robert Ripp Mgmt For For For 1.3 Elect Thomas Usher Mgmt For For For 1.4 Elect David Whitwam Mgmt For For For 2 Ratification of Auditor Mgmt For For For Precision Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP9 740189105 08/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Don Graber Mgmt For For For 1.2 Elect Lester Lyles Mgmt For For For 2 APPROVAL OF THE 2008 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN 3 APPROVAL OF AMENDMENTS TO Mgmt For For For THE 2 PLAN 4 Ratification of Auditor Mgmt For For For Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Frederic Poses Mgmt For For For 4 Elect Michael Ruettgers Mgmt For For For 5 Elect Ronald Skates Mgmt For For For 6 Elect William Spivey Mgmt For For For 7 Elect Linda Stuntz Mgmt For For For 8 Elect William Swanson Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Health Care Reform Principles 14 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plans RenaissanceRe Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status RNR CUSIP9 G7496G103 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Cooper Mgmt For For For 1.2 Elect Neill Currie Mgmt For For For 1.3 Elect W. James MacGinnitie Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Safeway Inc. Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Burd Mgmt For For For 2 Elect Janet Grove Mgmt For For For 3 Elect Mohan Gyani Mgmt For For For 4 Elect Paul Hazen Mgmt For For For 5 Elect Frank Herringer Mgmt For Against Against 6 Elect Robert MacDonnell Mgmt For For For 7 Elect Kenneth Oder Mgmt For For For 8 Elect Rebecca Stirn Mgmt For For For 9 Elect William Tauscher Mgmt For For For 10 Elect Raymond Viault Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHoldr Against Against For Limitation on Future Death Benefits (Golden Coffins) Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Leo Reif Mgmt For For For 1.9 Elect Tore Sandvold Mgmt For For For 1.10 Elect Henri Seydoux Mgmt For For For 1.11 Elect Linda Stuntz Mgmt For For For 2 PROPOSAL TO ADOPT AND Mgmt For For For APPROVE OF FINANCIALS AND DIVIDENDS. 3 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation Report (Say on Pay) 4 PROPOSAL TO APPROVE OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Sempra Energy Ticker Security ID: Meeting Date Meeting Status SRE CUSIP9 816851109 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. BROCKSMITH JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD A. COLLATO 3 ELECTION OF DIRECTOR: Mgmt For For For DONALD E. FELSINGER 4 ELECTION OF DIRECTOR: Mgmt For For For WILFORD D. GODBOLD JR. 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. JONES 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD G. NEWMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM G. OUCHI 8 ELECTION OF DIRECTOR: Mgmt For For For CARLOS RUIZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. RUSNACK 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM P. RUTLEDGE 11 ELECTION OF DIRECTOR: LYNN Mgmt For For For SCHENK 12 ELECTION OF DIRECTOR: NEAL Mgmt For For For E. SCHMALE 13 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL FOR ShrHoldr Against Against For AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 15 SHAREHOLDER PROPOSAL FOR ShrHoldr Against Against For NORTH DAKOTA REINCORPORATION Staples, Inc. Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Basil Anderson Mgmt For For For 2 Elect Arthur Blank Mgmt For For For 3 Elect Mary Burton Mgmt For For For 4 Elect Justin King Mgmt For For For 5 Elect Carol Meyrowitz Mgmt For For For 6 Elect Rowland Moriarty Mgmt For For For 7 Elect Robert Nakasone Mgmt For For For 8 Elect Ronald Sargent Mgmt For For For 9 Elect Elizabeth Smith Mgmt For For For 10 Elect Robert Sulentic Mgmt For For For 11 Elect Vijay Vishwanath Mgmt For For For 12 Elect Paul Walsh Mgmt For For For 13 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 14 Amendment to the International Mgmt For For For Employee Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP9 871829107 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Judith Craven Mgmt For For For 2 Elect Phyllis Sewell Mgmt For For For 3 Elect Richard Tilghman Mgmt For For For 4 2008 Cash Performance Unit Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board T. Rowe Price Group, Inc. Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD C. BERNARD 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For T. BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Ratification of Auditor Mgmt For For For Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/28/2009 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Fix the Number of Directors at Mgmt N/A TNA N/A Twelve 2.1 Elect William Ackman ShrHoldr N/A TNA N/A 2.2 Elect Michael Ashner ShrHoldr N/A TNA N/A 2.3 Elect James Donald ShrHoldr N/A TNA N/A 2.4 Elect Richard Vague ShrHoldr N/A TNA N/A 3 Elect Ronald Gilson ShrHoldr N/A TNA N/A 4 Ratification of Auditor Mgmt N/A TNA N/A 5 Amendment to the Long-Term Mgmt N/A TNA N/A Incentive Plan 6 Shareholder Proposal Regarding ShrHoldr N/A TNA N/A Advisory Vote on Compensation Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Fix the Number of Directors at Mgmt For For For Twelve 2 Elect Mary Dillon Mgmt For For For 3 Elect Richard Kovacevich Mgmt For For For 4 Elect George Tamke Mgmt For For For 5 Elect Solomon Trujillo Mgmt For Against Against 6 Ratification of Auditor Mgmt For For For 7 Amendment to the Long-Term Mgmt For For For Incentive Plan 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Telefónica SA Ticker Security ID: Meeting Date Meeting Status TEFOF CUSIP9 879382208 06/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 2 Special Dividend Mgmt For For For 3 Salary/Stock Swap Plan Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 6 Appointment of Auditor Mgmt For For For 7 Authority to Carry Out Formalities Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: J.R. Mgmt For For For ADAMS 2 ELECTION OF DIRECTOR: D.L. Mgmt For For For BOREN 3 ELECTION OF DIRECTOR: D.A. Mgmt For For For CARP 4 ELECTION OF DIRECTOR: C.S. Mgmt For For For COX 5 ELECTION OF DIRECTOR: D.R. Mgmt For For For GOODE 6 ELECTION OF DIRECTOR: S.P. Mgmt For For For MACMILLAN 7 ELECTION OF DIRECTOR: P.H. Mgmt For For For PATSLEY 8 ELECTION OF DIRECTOR: W.R. Mgmt For For For SANDERS 9 ELECTION OF DIRECTOR: R.J. Mgmt For For For SIMMONS 10 ELECTION OF DIRECTOR: R.K. Mgmt For For For TEMPLETON 11 ELECTION OF DIRECTOR: C.T. Mgmt For For For WHITMAN 12 Ratification of Auditor Mgmt For For For 13 2009 Long-Term Incentive Plan Mgmt For For For 14 2009 Director Compensation Plan Mgmt For For For 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlbäck Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect Rajat Gupta Mgmt For For For 8 Elect James Johnson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Lakshmi Mittal Mgmt For For For 11 Elect James Schiro Mgmt For For For 12 Elect Ruth Simmons Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 16 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 17 Shareholder Proposal to Create a ShrHoldr Against Against For Board-Level Committee to Address US Economic Security 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jose Alvarez Mgmt For For For 1.2 Elect Alan Bennett Mgmt For For For 1.3 Elect David Brandon Mgmt For For For 1.4 Elect Bernard Cammarata Mgmt For For For 1.5 Elect David Ching Mgmt For For For 1.6 Elect Michael Hines Mgmt For For For 1.7 Elect Amy Lane Mgmt For For For 1.8 Elect Carol Meyrowitz Mgmt For For For 1.9 Elect John O'Brien Mgmt For For For 1.10 Elect Robert Shapiro Mgmt For For For 1.11 Elect Willow Shire Mgmt For For For 1.12 Elect Fletcher Wiley Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For TOTAL SA Ticker Security ID: Meeting Date Meeting Status TOT CUSIP9 89151E109 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Related Party Transactions Mgmt For For For 5 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 6 Severance Package (Christophe de Mgmt For For For Margerie) 7 Authority to Repurchase Shares Mgmt For For For 8 Elect Anne Lauvergeon Mgmt For Against Against 9 Elect Daniel Bouton Mgmt For Against Against 10 Elect Bertrand Collomb Mgmt For Against Against 11 Elect Christophe de Margerie Mgmt For Against Against 12 Elect Michel Pébereau Mgmt For Against Against 13 Elect Patrick Artus Mgmt For Against Against 14 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 15 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation Disclosure 16 Shareholder Proposal Regarding Mgmt Against Against For Election of Employee Shareholder Representatives 17 Shareholder Proposal Regarding Mgmt Against Against For Equity Compensation Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Robert Lipp Mgmt For For For 11 Elect Blythe McGarvie Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Reapproval of Material Terms of the Mgmt For For For Amended and Restated 2004 Stock Incentive Plan 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Richard Davis Mgmt For For For 4 Elect Joel Johnson Mgmt For For For 5 Elect David O'Maley Mgmt For For For 6 Elect O'Dell Owens Mgmt For For For 7 Elect Craig Schnuck Mgmt For For For 8 Elect Patrick Stokes Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 ADVISORY VOTE TO APPROVE Mgmt For For For EXECUTIVE COMPENSATION PROGRAM. Union Pacific Corporation Ticker Security ID: Meeting Date Meeting Status UNP CUSIP9 907818108 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andrew Card, Jr. Mgmt For For For 2 Elect Erroll Davis, Jr. Mgmt For For For 3 Elect Thomas Donohue Mgmt For For For 4 Elect Archie Dunham Mgmt For For For 5 Elect Judith Hope Mgmt For For For 6 Elect Charles Krulak Mgmt For For For 7 Elect Michael McCarthy Mgmt For For For 8 Elect Michael McConnell Mgmt For For For 9 Elect Thomas McLarty III Mgmt For For For 10 Elect Steven Rogel Mgmt For For For 11 Elect José Villarreal Mgmt For For For 12 Elect James Young Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect F. Duane Ackerman Mgmt For For For 1.2 Elect Michael Burns Mgmt For For For 1.3 Elect D. Scott Davis Mgmt For For For 1.4 Elect Stuart Eizenstat Mgmt For For For 1.5 Elect Michael Eskew Mgmt For For For 1.6 Elect William Johnson Mgmt For For For 1.7 Elect Ann Livermore Mgmt For For For 1.8 Elect Rudy Markham Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect Carol Tome Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan United States Steel Corporation Ticker Security ID: Meeting Date Meeting Status X CUSIP9 912909108 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Lucchino Mgmt For For For 1.2 Elect Seth Schofield Mgmt For For For 1.3 Elect John Surma Mgmt For For For 1.4 Elect David Sutherland Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect George David Mgmt For For For 1.3 Elect John Faraci Mgmt For For For 1.4 Elect Jean-Pierre Garnier Mgmt For For For 1.5 Elect Jamie Gorelick Mgmt For For For 1.6 Elect Carlos Gutierrez Mgmt For For For 1.7 Elect Edward Kangas Mgmt For Withhold Against 1.8 Elect Charles Lee Mgmt For Withhold Against 1.9 Elect Richard McCormick Mgmt For For For 1.10 Elect Harold McGraw III Mgmt For For For 1.11 Elect Richard Myers Mgmt For For For 1.12 Elect H. Patrick Swygert Mgmt For For For 1.13 Elect André Villeneuve Mgmt For For For 1.14 Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Universal Corporation Ticker Security ID: Meeting Date Meeting Status UVVHP CUSIP9 913456109 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect George Freeman Mgmt For For For 1.2 Elect Eddie Moore, Jr. Mgmt For For For 1.3 Elect Hubert Stallard Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) W.R. Berkley Corporation Ticker Security ID: Meeting Date Meeting Status WRB CUSIP9 084423102 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berkley Mgmt For Withhold Against 1.2 Elect George Daly Mgmt For Withhold Against 2 2009 Long-Term Incentive Plan Mgmt For For For 3 2009 Director Stock Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Wal-Mart Stores Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Allen Questrom Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 18 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions and Expenditures Report 21 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 22 Shareholder Proposal Regarding ShrHoldr Against Against For Incentive Compensation in the Form of Stock Options Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For Against Against AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions Reporting 17 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO DEATH BENEFIT PAYMENTS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER II 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 3 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 5 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 10 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 11 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 12 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 13 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 14 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 15 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 16 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. STEEL 18 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 19 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 20 Advisory Vote on Executive Mgmt For For For Compensation 21 Ratification of Auditor Mgmt For For For 22 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 23 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Weyerhaeuser Company Ticker Security ID: Meeting Date Meeting Status WY CUSIP9 962166104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DEBRA A. CAFARO 2 ELECTION OF DIRECTOR: Mgmt For For For NICOLE W. PIASECKI 3 ELECTION OF DIRECTOR: MARK Mgmt For For For A. EMMERT 4 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. FULTON 5 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 6 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For THE CHAIRMAN POSITION 7 SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against ADOPT SIMPLE MAJORITY VOTE 8 APPROVAL, ON AN ADVISORY Mgmt For For For BASIS, OF THE APPOINTMENT OF AUDITORS Whirlpool Corporation Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: GARY Mgmt For For For T. DICAMILLO 2 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN J. HEMPEL 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL A. TODMAN 4 Ratification of Auditor Mgmt For For For 5 APPROVAL OF THE WHIRLPOOL Mgmt For For For CORPORATION PERFORMANCE EXCELLENCE PLAN. 6 Amendment to Declassify the Board Mgmt For For For 7 Elimination of Supermajority Vote Mgmt For For For Provisions 8 Elimination of Supermajority Vote Mgmt For For For Provisions 9 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. 10 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote Wisconsin Energy Corporation Ticker Security ID: Meeting Date Meeting Status WEC CUSIP9 976657106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Bergstrom Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Patricia Chadwick Mgmt For For For 1.4 Elect Robert Cornog Mgmt For For For 1.5 Elect Curt Culver Mgmt For For For 1.6 Elect Thomas Fischer Mgmt For For For 1.7 Elect Gale Klappa Mgmt For For For 1.8 Elect Ulice Payne, Jr. Mgmt For For For 1.9 Elect Frederick Stratton, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Roy Bostock Mgmt For For For 4 Elect Ronald Burkle Mgmt For For For 5 Elect John Chapple Mgmt For For For 6 Elect Eric Hippeau Mgmt For For For 7 Elect Carl Icahn Mgmt For Against Against 8 Elect Vyomesh Joshi Mgmt For For For 9 Elect Arthur Kern Mgmt For For For 10 Elect Mary Wilderotter Mgmt For For For 11 Elect Gary Wilson Mgmt For For For 12 Elect Jerry Yang Mgmt For For For 13 Amendment to the 1995 Stock Plan Mgmt For For For 14 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Yum! Brands, Inc. Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Dorman Mgmt For For For 2 Elect Massimo Ferragamo Mgmt For For For 3 Elect J. David Grissom Mgmt For For For 4 Elect Bonnie Hill Mgmt For For For 5 Elect Robert Holland, Jr. Mgmt For For For 6 Elect Kenneth Langone Mgmt For For For 7 Elect Jonathan Linen Mgmt For For For 8 Elect Thomas Nelson Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Thomas Ryan Mgmt For For For 11 Elect Jing-Shyh Su Mgmt For For For 12 Elect Jackie Trujillo Mgmt For For For 13 Elect Robert Walter Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 16 Shareholder Proposal Regarding ShrHoldr Against For Against Vote on Poison Pill 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Food Supply Chain Security and Sustainability 19 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 20 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The George Putnam Fund of Boston By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
